 Case 1:18-cv-00390-MN Document 46 Filed 01/22/19 Page 1 of 22 PageID #: 444




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 VIFOR FRESENIUS MEDICAL CARE                    )
 RENAL PHARMA LTD. and VIFOR                     )
 FRESENIUS MEDICAL CARE RENAL                    )
 PHARMA FRANCE S.A.S.,                           )
                                                 )
                Plaintiffs,                      )
                                                 )
        v.                                       )   C.A. No. 18-390-LPS
                                                 )
 LUPIN ATLANTIS HOLDINGS SA,                     )
 LUPIN PHARMACEUTICALS, INC., and                )
 TEVA PHARMACEUTICALS USA, INC.,                 )
                                                 )
                Defendants.                      )

                   [PROPOSED] STIPULATED PROTECTIVE ORDER

       WHEREAS, Plaintiffs Vifor Fresenius Medical Care Renal Pharma Ltd. and Vifor

Fresenius Medical Care Renal Pharma France S.A.S. (collectively, “Plaintiffs”) and Defendants

Lupin Atlantis Holdings SA and Lupin Pharmaceuticals, Inc. (collectively, “Lupin”) and Teva

Pharmaceuticals USA, Inc. (“Teva”) (collectively, Lupin and Teva are referred to herein as

“Defendants”), parties to the above-captioned action (“this Action”), may seek discovery of

documents, information, or other materials that may contain trade secrets or other confidential

research, development, or commercial information of other parties or third parties;

       It is stipulated and agreed by and between Plaintiffs and Defendants that the terms and

conditions of this document shall govern the handling of documents, depositions, pleadings,

exhibits and all other information exchanged by the Plaintiffs and Defendants in this Action or

provided by or obtained from third parties to this Action.

       NOW THEREFORE, pursuant to Federal Rule of Civil Procedure (“Fed. R. Civ. P.”)

26(c), upon the stipulation and consent of the parties and for good cause shown, the Court hereby

ORDERS that:
 Case 1:18-cv-00390-MN Document 46 Filed 01/22/19 Page 2 of 22 PageID #: 445




       1.      Scope of Protection: This Stipulated Protective Order (“Protective Order” or

“Order”) shall govern the disclosure, use, and production of information, documents, testimony,

responses to requests for production of documents, answers to interrogatories, responses to

requests for admissions, tangible things, and all other discovery taken pursuant to the Federal Rules

of Civil Procedure furnished, directly or indirectly, by or on behalf of any Plaintiff, Defendant,

third party or witness in connection with this Action.

       2.      Designations of Protected Information: As set forth in ¶ 2(a), any producing

person, entity, or third party (“Producing Party”) may designate any information, document,

testimony, tangible item, each set of interrogatory answers, each set of responses to requests for

production of documents, each set of answers to requests for admission, or portion thereof, to be

disclosed or produced to any other person or entity (“Receiving Party”) as “CONFIDENTIAL,”

as defined below, pursuant to this Protective Order (“Protected Information”). Any copies of such

materials, summaries, or information derived therefrom, and any notes or other records regarding

the contents thereof, shall also be deemed Protected Information, and the same terms regarding

confidentiality of these materials shall apply as apply to the originals.

               a.      Any Producing Party may designate as CONFIDENTIAL any document,

tangible item, each set of interrogatory answers, each set of answers to requests for admission,

each set of responses to requests for production of documents, or portion thereof, to be disclosed

or produced to any Receiving Party if the Producing Party claims in good faith that such

information comprises or contains non-public proprietary, confidential or commercially sensitive

information, including, but not limited to, information or materials comprises or contains non-

public proprietary, confidential or commercial confidential information related to: (i) New Drug

Application (“NDA”) No. 205109 or Abbreviated New Drug Application (“ANDA”) No. 211386




                                                  2
 Case 1:18-cv-00390-MN Document 46 Filed 01/22/19 Page 3 of 22 PageID #: 446




or ANDA No. 211411; (ii) non-public correspondence with the U.S. Food and Drug

Administration (“FDA”) relating to NDA No. 205109 or ANDA No. 211386 or ANDA No.

211411; (iii) the research and development of the products in NDA No. 205109 or ANDA No.

211386 or ANDA No. 211411; (iv) any other research, development, manufacture, and production

of the subject matter relating to any of the patent(s)-in-suit; (v) highly sensitive financial and

economic information, including financial planning, financial performance, market plans, business

plans, competitive strategies, or business relationships; (vi) research, development, manufacture,

and production, including current or future products, such as those presently in development or

undergoing FDA approval; or (vii) patent applications that are not yet published and contain

information that constitutes a trade secret. Such identification shall be made at the time when the

answer to the interrogatory, response to a request for production of documents, or answer to the

request for admission is served, or when the document or thing is provided to the other party.

               b.     All information, documents, or tangible items shall be clearly marked or

stamped with the legend CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER or a suitable

equivalent, prior to production to or exchange with the Receiving Party. Each page of each

document produced in discovery shall, to the extent practicable, bear a prefix identifying the

Producing Party and a unique identifying number. Likewise, each discrete unit of each tangible

item produced in discovery shall, to the extent practicable, also bear a prefix identifying the

Producing Party and a unique identifying number. When a party sends correspondence, including

emails, that includes or attaches CONFIDENTIAL information, that party shall indicate

prominently that the correspondence contains or is itself CONFIDENTIAL information.

               c.     All information to be disclosed orally (such as at a deposition), if not

otherwise designated as CONFIDENTIAL during the oral disclosure (such as at the time of the




                                                3
 Case 1:18-cv-00390-MN Document 46 Filed 01/22/19 Page 4 of 22 PageID #: 447




deposition), shall be automatically designated as CONFIDENTIAL for a period of fourteen (14)

days after receipt of the official transcript of the deposition by counsel for the Producing Party,

and the transcript shall not be disclosed during such time by a non-designating party to persons

other than those persons named or approved according to ¶ 4. Thereafter, the information

contained in the deposition transcript will no longer be deemed CONFIDENTIAL unless: (i) in a

writing sent to counsel for the Receiving Party before the expiration of the fourteen-day period,

counsel for the Producing Party claims in good faith that the deposition transcript contains

CONFIDENTIAL information; (ii) at the deposition, counsel for the Producing Party states on the

record that the deposition transcript contains CONFIDENTIAL information; or (iii) as provided

in ¶ 9.

               d.      Third Parties. If discovery is sought of a person or entity not a Party to this

action (“Third-Party”) requiring disclosure of such Third-Party’s CONFIDENTIAL information,

the CONFIDENTIAL information disclosed by such Third-Party will be accorded the same

protection as the Parties’ CONFIDENTIAL information, and will be subject to the same

procedures as those governing disclosure of the Parties’ CONFIDENTIAL information pursuant

to this Protective Order.

          3.   Limits on Use:       Any information, document, or tangible item designated

CONFIDENTIAL that is disclosed or produced in connection with this Action shall be maintained

in strict confidence by the Receiving Party, and shall be used solely in connection with this Action,

any appeal thereof, settlement discussions and negotiations, and any form of alternative dispute

resolution in this Action, and not for any other purpose including without limitation any other

legal, regulatory, commercial or business purpose, including the pursuit of intellectual property

rights, or in connection with another legal, regulatory, or patent prosecution proceeding in the U.S.




                                                 4
 Case 1:18-cv-00390-MN Document 46 Filed 01/22/19 Page 5 of 22 PageID #: 448




or a foreign country, and cannot be used in any or cited within any citizen’s petition or any other

submission to FDA or other regulatory bodies, including but not limited to the United States

Pharmacopeia, except by consent of the parties or order of this Court.

                a.      The attorneys of record for the parties and other persons receiving Protected

Information governed by this Protective Order shall exercise reasonable care to ensure that the

Protected Information designated as CONFIDENTIAL pursuant to this Protective Order is: (i)

used only for the purposes specified herein; and (ii) disclosed only to individuals as provided for

in ¶¶ 4-5 below, respectively.

                b.      Nothing herein shall bar or otherwise restrict counsel for a party from

rendering advice to his or her client with respect to this Action, and in the course thereof, from

generally referring to or relying upon Protected Information received by the party. In rendering

such advice or otherwise communicating with their client, counsel shall not disclose the specific

content of any CONFIDENTIAL information where such disclosure would not otherwise be

permitted under the terms of this Protective Order.

        4.      Disclosure of Information Designated CONFIDENTIAL: Except as provided

in ¶¶ 5 and 13 of this Protective Order, access to documents or information designated

CONFIDENTIAL, shall be strictly limited to the following persons:

                a.      Outside trial counsel or outside attorneys of record for the parties, including

partners, associates, staff and contract attorneys, and their authorized secretarial, paralegal, clerical

and legal assistant and support staff who are not and will not be for the duration of two (2) years

after the conclusion of this Action including appeals, involved in (1) the drafting or amendment of

specifications, claims, or claim language for any patent or application owned by the party

represented by counsel, in any patent office proceeding relating to iron-based phosphate




                                                   5
 Case 1:18-cv-00390-MN Document 46 Filed 01/22/19 Page 6 of 22 PageID #: 449




adsorbents, including processes or intermediates relating to production of products containing

iron-based phosphate adsorbents (this provision shall not preclude a Receiving Party’s

involvement in opposition, inter partes review, or other post-grant proceedings before the United

States Patent and Trademark Office (“USPTO”) or any foreign patent-granting authority, provided

that the Recipient is not involved in any aspect of obtaining or modifying claims, including

drafting, discussing, advising on, proposing, or reviewing claims or claim amendments), or (2) the

preparation or submission of any communications with the FDA or any equivalent foreign agency

(including but not limited to citizen petition) that relate to the approval requirements for any iron-

based phosphate adsorbents, including processes or intermediates relating to production of iron-based

phosphate adsorbents, for a period of one (1) year after the final disposition or settlement of this

action including appeals and petitions for review; however, nothing in this provision prevents the

individual from performing work before the FDA solely for obtaining or maintaining approval of

the Receiving Party’s own NDA or ANDA, provided no CONFIDENTIAL information is used or

disclosed.

                b.         the Court and Court personnel;

                c.         consultants or experts retained by the parties or their attorneys for purposes

of this Action, who are not objected to pursuant to ¶ 6, and who first agree to be bound by the

terms of this Protective Order by executing a written Confidentiality Undertaking (in the form set

forth in Exhibit A hereto) prior to being provided access to CONFIDENTIAL information, and

their respective staffs;

                d.         court reporters, translators, videographers, and their respective staffs

employed in connection with this Action;




                                                     6
 Case 1:18-cv-00390-MN Document 46 Filed 01/22/19 Page 7 of 22 PageID #: 450




               e.      non-parties specifically retained to assist outside counsel of record with

copying and computer services necessary for document handling, and other litigation support

personnel (e.g., graphic designers and animators, database entry personnel);

               f.      Four (4) in-house counsel and/or personnel (and their support staff)

responsible for oversight of this litigation whose duties require access to material designated

CONFIDENTIAL, provided that said designated in-house counsel and/or personnel have executed

a written Confidentiality Undertaking (in the form set forth in Exhibit A hereto) prior to being

provided access to CONFIDENTIAL information, and the Receiving Party has received a copy of

such Undertaking. For Plaintiffs, the designated in-house counsel and/or personnel shall be: Joerg

Dreyhsig (Vice President, Associate General Counsel Intellectual Property, Fresenius Medical

Care AG & Co. KGaA), William Leschensky (Vice President and Associate General Counsel,

Relypsa, Inc.), and Others to be decided. For Lupin, the designated in-house counsel and/or

personnel shall be: Dr. Himanshu Godbole (Vice - President, IPMG, Lupin Ltd.), Dr. Archna Roy

(Dy. General Manager, IPMG, Lupin Ltd.), Irshad Mulani (Manager, IPMG, Lupin Ltd.) and

Manish Mundra (Asso. Director, IPMG, Lupin Atlantis Holdings SA). For Teva, the designated

in-house counsel and/or personnel shall be: Rivka Jungreis (Associate General Counsel) and

Others to be decided. The designated in-house counsel and/or personnel are not and will not be

for the duration of two (2) years after the conclusion of this Action including appeals, involved in

(1) the drafting or amendment of specifications, claims, or claim language for any patent or

application owned by the party represented by counsel, in any patent office proceeding relating to

iron-based phosphate adsorbents, including processes or intermediates relating to production of

products containing iron-based phosphate adsorbents (this provision shall not preclude a Receiving

Party’s involvement in opposition, inter partes review, or other post-grant proceedings before the




                                                 7
 Case 1:18-cv-00390-MN Document 46 Filed 01/22/19 Page 8 of 22 PageID #: 451




USPTO or any foreign patent-granting authority, provided that the Recipient is not involved in any

aspect of obtaining or modifying claims, including drafting, discussing, advising on, proposing, or

reviewing claims or claim amendments), or (2) the preparation or submission of any

communications with the FDA or any equivalent foreign agency (including but not limited to

citizen petition) that relate to the approval requirements for any iron-based phosphate adsorbents,

including processes or intermediates relating to production of iron-based phosphate adsorbents, for a

period of one (1) year after the final disposition or settlement of this action including appeals and

petitions for review; however, nothing in this provision prevents the individual from performing

work before the FDA solely for obtaining or maintaining approval of the Receiving Party’s own

NDA or ANDA, provided no CONFIDENTIAL information is used or disclosed. In the event that

any of the aforementioned individuals cease to have responsibilities relating to this Action,

Plaintiffs or Defendants respectively may designate an alternative in-house counsel and/or

personnel to replace such person upon giving written notice of such change to the opposing party,

identifying the counsel and/or personnel’s position and responsibilities. If the party receiving a

notice designating in-house counsel objects to the designation, such party shall make its objections

known to the sender of the notice in writing within seven (7) business days of receipt of the written

notification. Such objection must be for good cause and state with particularity the reasons for the

objection. If the parties are unable to resolve their objections, the party seeking to make the

disclosure may apply to the Court to resolve the matter. If a written notice of objection is provided,

no CONFIDENTIAL information shall be disclosed to the designated in-house counsel until the

objection is resolved by an order of the Court or by an agreement among the parties involved;

               g.      Any person who is providing testimony, in the course of such testimony,

provided that the person confirms that he or she will comply with any confidentiality obligations




                                                  8
 Case 1:18-cv-00390-MN Document 46 Filed 01/22/19 Page 9 of 22 PageID #: 452




he or she currently has to the Producing Party under preexisting agreements, if (i) the witness is

listed as an author, addressee, or recipient on the face of the document designated

CONFIDENTIAL to be shown to the witness or is identified in prior discovery or by the witness

in his or her deposition as an author or recipient of the information, with the understanding that

this paragraph does not preclude a Party from bringing a motion in the future for a protective order

to bar another Party from showing a particular witness CONFIDENTIAL information; (ii) the

CONFIDENTIAL document was produced by or obtained from said witness or the witness’s

employer, and the witness has knowledge of such information as indicated by foundational

testimony or otherwise, even if not an actual recipient of the document at issue; (iii) the parties

stipulate to allow the deponent to review the document; or (iv) upon Order of the Court for good

cause shown;

               h.      Mock jurors and/or judges engaged by any party or consultant in preparation

for trial, provided they acknowledge that the information they are shown shall be kept confidential

and sign Exhibit A attached hereto.

       5.      Disclosure to Author or Recipient: Notwithstanding any other provisions of this

Protective Order, nothing herein shall prohibit counsel or a party from disclosing a document

containing Protected Information designated CONFIDENTIAL to any person who appears from

the face of the document to have drafted, prepared, executed, or received the document. This

Protective Order shall not prevent counsel from examining a witness in a good-faith effort to

determine whether the witness authored or previously had access to or knowledge of

CONFIDENTIAL information.

       6.      Presence of Authorized Persons: For deposition and trial testimony, unless

modified by agreement of counsel or Court order, only those persons authorized by this Protective




                                                 9
Case 1:18-cv-00390-MN Document 46 Filed 01/22/19 Page 10 of 22 PageID #: 453




Order to receive CONFIDENTIAL information may be present during those portions of a

deposition and trial which may require the disclosure of CONFIDENTIAL information.

       7.        Identification and Disclosure of Experts or Consultants: If any party desires to

disclose another party’s Protected Information designated CONFIDENTIAL to any expert or

consultant pursuant to ¶ 4(c) above, it is permitted to do so only after:

                 a.     The party must identify in writing to the attorneys for the Producing Party

each such expert or consultant. The identification of an expert or consultant shall include: (i) the

full name and professional address and/or affiliation of the proposed expert or consultant; (ii) the

proposed expert’s or consultant’s current curriculum vitae; (iii) a list of the individual’s

qualifications, including all publications within the last ten (10) years; (iv) any prior or current

employments or consultancies for any party within the last five (5) years; (v) a list of the cases in

which the expert or consultant has testified at deposition, at a hearing, or at trial within the last

four (4) years; and (vi) a completed and signed Undertaking in the form of Exhibit A attached

hereto from the expert or consultant. To the extent any of items (iii)-(v) are fully disclosed in the

curriculum vitae provided under item (ii) of this ¶ 7(a), such items need not also be disclosed in a

separate form.

                 b.     The attorneys for the Producing Party shall have a period of seven (7)

business days of receiving such notice to object to disclosure of such information to any of the

experts or consultants so identified. Any party that fails to object within seven (7) business days

of receiving such notice shall be deemed to have waived such objection and the parties shall be

deemed to have agreed upon disclosure to the expert for purposes of ¶ 4(c). If, during the seven

(7) business days, the party giving notice receives a written objection from the Producing Party

stating the specific bases for objection, there will be no disclosure of CONFIDENTIAL




                                                 10
Case 1:18-cv-00390-MN Document 46 Filed 01/22/19 Page 11 of 22 PageID #: 454




information to the individual identified in the notice except as agreed by the parties or by further

order of the Court. The parties shall attempt to resolve any such objection by meeting and

conferring in good faith within five (5) business days of receipt of the written objection, in

accordance with ¶ 6(g) of the Scheduling Order in this Action. If the objection cannot be resolved

within five (5) business days of receipt of the written objection, the parties may present the dispute

to the Court in accordance with ¶ 6(g) of the Scheduling Order in this Action. If relief from the

Court is not sought within the above five (5) business days, the objection shall be deemed to have

been withdrawn. The party objecting to the disclosure of CONFIDENTIAL information to the

expert or consultant identified will be considered “the party seeking relief” in accordance with ¶

6(g) of the Scheduling Order in this Action, and the other party will be considered “the party

opposing the application for relief” in accordance with ¶ 6(g) of the Scheduling Order in this

Action.

          8.   Designation of Documents Under Seal: If CONFIDENTIAL information of a

Producing Party is to be filed with this Court in connection with any proceeding in this Action, it

shall be filed under seal pursuant to the procedures set forth in the Court’s rules, the Court’s

Scheduling Order, and the District of Delaware CM/ECF User Manual (Revised May 2018).

          9.   Challenge to Confidentiality:          A Receiving Party’s acceptance of material

designated CONFIDENTIAL by a Producing Party shall not constitute an admission, or create an

inference, that the material is in fact confidential within the meaning of Federal Rule of Civil

Procedure 26(c)(1).    This Protective Order shall not foreclose any party from seeking and

obtaining, on an appropriate showing, such additional protection with respect to the confidentiality

of documents or other discovery materials as that party may consider appropriate. Nor shall any

party be precluded from: (i) claiming that any matter designated hereunder is not entitled to the




                                                 11
Case 1:18-cv-00390-MN Document 46 Filed 01/22/19 Page 12 of 22 PageID #: 455




protections of this Protective Order; (ii) applying to the Court for an Order permitting the

disclosure or use of information or documents otherwise prohibited by this Protective Order; or

(iii) applying for a further Order modifying this Protective Order in any respect. No party shall be

obligated to challenge the propriety of any designation, and failure to do so shall not preclude a

subsequent challenge to the propriety of such designation. On any challenge to the designation of

any information, the burden of proof shall lie with the Producing Party to establish that the

information is, in fact, CONFIDENTIAL information. If a party seeks declassification or removal

of the confidentiality designation of any particular items, the following procedure shall be utilized:

               a.      The party seeking such declassification or removal shall give counsel of

record for the Producing Party written notice thereof specifying the designated information as to

which such removal is sought and the reasons for the request;

               b.      Counsel for the Producing Party shall respond in writing to such objection

within five (5) business days, and shall state with particularity the grounds for asserting that the

document or information is CONFIDENTIAL. If no written response is made to the objection with

five (5) business days, the challenged designation will be deemed to be void.

               c.      If the Producing Party makes a response within this time period to such

objection asserting the propriety of the designation, the parties will meet and confer in good faith

within five (5) business days after the Producing Party’s receipt of such notice in an effort to

resolve the disagreement, in accordance with ¶ 6(g) of the Scheduling Order in this Action; and

               d.      If, after conferring, the parties cannot reach agreement concerning the

matter within five (5) business days after the Producing Party’s receipt of the notice, then the

parties may present the dispute to the Court in accordance with ¶ 6(g) of the Scheduling Order in

this Action. The document or information that is the subject of the filing shall be treated as




                                                 12
Case 1:18-cv-00390-MN Document 46 Filed 01/22/19 Page 13 of 22 PageID #: 456




originally designated pending resolution of the dispute. In any motion challenging the

classification, the Producing Party shall have the burden of establishing the need for classification

as CONFIDENTIAL.

       10.     Inadvertent Failure to Designate: If a Producing Party inadvertently fails to

designate the information as CONFIDENTIAL at the time of oral disclosure or production, the

Producing Party may thereafter make a designation pursuant to this Protective Order by serving

notice thereof in writing, accompanied by substitute copies of each item, appropriately designated,

which shall then be deemed to be subject to the terms of this Protective Order. The receiving party

shall then destroy all copies of the inadvertently or unintentionally produced CONFIDENTIAL

information. Should any CONFIDENTIAL information hereunder be disclosed to any person not

entitled to receive the same hereunder, then the parties intend to have such person be automatically

bound by this Protective Order, and such person shall be informed within five (5) business days of

the discovery of such disclosure of the provisions of this Protective Order by the Receiving Party,

and the Receiving Party shall exercise all reasonable efforts to have such person sign an

Undertaking in accordance with ¶ 4 above and in the form of Exhibit A attached hereto. The

parties shall exercise all reasonable efforts to retrieve any such information disclosed to persons

not authorized to receive the information under this Protective Order. Nothing herein shall prevent

the Producing Party from applying to the Court for further or additional relief.

       11.     Inadvertent Production or Disclosure of Privileged or Otherwise Protected

Information: If a Producing Party inadvertently produces information, documents, or tangible

items in this Action that should have been withheld subject to a claim of attorney-client privilege,

work-product immunity, or any other applicable privilege or immunity (“Inadvertently Produced

Discovery”), such production shall not constitute a waiver of any claim of attorney-client privilege,




                                                 13
Case 1:18-cv-00390-MN Document 46 Filed 01/22/19 Page 14 of 22 PageID #: 457




work-product immunity, or any other applicable privilege or immunity for such information,

provided that, upon learning of the inadvertent disclosure, the Producing Party promptly sends to

each Receiving Party a good-faith written representation that such production was inadvertent,

requests return or destruction of the inadvertently produced or disclosed document or thing, and

specifies the type of privilege asserted. Immediately upon receipt of this written request, the

Receiving Party shall treat the document or thing in accordance with Fed. R. Civ. P. 26(b)(5)(B),

and shall within five (5) business days of receiving such a request destroy or return to the

Producing Party all such documents and things identified by the Producing Party as being

privileged or work-product and as having been inadvertently produced. With respect to documents

and things generated by a Receiving Party subsequent to the inadvertent disclosure, which

documents and things contain information derived from such inadvertently produced documents

and things, the Receiving Party shall within five (5) business days of receiving such a request

either destroy all such derivative documents and things or redact from them all such derivative

privilege or work product information in a manner such that the derivative information cannot in

any way be retrieved or reproduced.

               a.      If the Receiving Party wishes to contest that any such document or thing

was inadvertently produced or is protected by the attorney-client privilege or by work-product

immunity, the Receiving Party shall so notify the Producing Party in writing on or before the date

when the document or thing is due to be destroyed or returned to the Producing Party.

                       i.     Within five (5) business days after receiving such notification, the

Producing Party shall provide to the Receiving Party for each such document or thing a description

consistent with Fed. R. Civ. P. 26(b)(5)(A)(ii) of the basis for the claim of privilege or immunity.




                                                14
Case 1:18-cv-00390-MN Document 46 Filed 01/22/19 Page 15 of 22 PageID #: 458




                       ii.     Within five (5) business days after the Receiving Party receives such

description from the Producing Party, the parties will meet and confer in good faith in accordance

with ¶ 6(g) of the Scheduling Order in this Action, and, failing resolution, the parties may present

the dispute to the Court in accordance with ¶ 6(g) of the Scheduling Order in this Action. If the

dispute is presented to the Court, the Producing Party shall have the burden of proving that the

documents and things in dispute are protected by the attorney-client privilege or by work-product

immunity. Pending the Court’s ruling, the party challenging the assertion shall continue to treat

the documents and things in dispute in accordance with Fed. R. Civ. P. 26(b)(5)(B).

       12.     Other Proceedings: By entering this Protective Order and limiting the disclosure

of information in this case, the Court does not intend to preclude another court from finding that

information may be relevant and subject to disclosure in another case. Any person or party subject

to this Protective Order who becomes subject to a motion to disclose another party’s designated

CONFIDENTIAL information pursuant to this Protective Order shall promptly notify that party

of the motion so that the party may have an opportunity to appear and be heard on whether that

information should be disclosed. If any documents, tangible things, or information received under

this Protective Order and in the possession, custody, or control of any Receiving Party is sought

by subpoena, request for production of documents, interrogatories, or any other form of discovery

request or compulsory process, including any form of discovery request, the Receiving Party to

whom the process or discovery request is directed shall, unless otherwise precluded from doing so

by law or court order, (i) within ten (10) business days after receipt thereof, give written notice by

hand, e-mail, or facsimile of such process or discovery request together with a copy thereof, to

counsel for the Producing Party; (ii) cooperate to the extent necessary to permit the Producing

Party to seek to quash such process or discovery request; and (iii) not produce or disclose the




                                                 15
Case 1:18-cv-00390-MN Document 46 Filed 01/22/19 Page 16 of 22 PageID #: 459




documents, things, or information until the Producing Party consents in writing to production or

the Receiving Party is ordered by a court of competent jurisdiction to produce or disclose the

documents, things, or information, so long as the order is not stayed prior to the date set for

production or disclosure. Nothing herein shall prevent timely compliance with a governmental

subpoena or court order.

       13.     Prior or Public Knowledge: The restrictions and obligations set forth in this

Protective Order shall not prohibit discussions with any person or entity regarding any

CONFIDENTIAL information if said person or entity already has legitimate possession thereof.

The restrictions and obligations set forth in this Order relating to CONFIDENTIAL information

shall not apply to any information that: (i) is already public knowledge; (ii) has become public

knowledge other than by disclosure by a Receiving Party; (iii) has come or hereafter comes into

the Receiving Party’s legitimate possession without any confidentiality restrictions and

independently of the Producing Party; or (iv) is released from being designated CONFIDENTIAL,

by the Producing Party or by order of the Court.

       14.     Non-Party Material: The terms of this Protective Order, as well as the terms of

any other protective order that may be entered into between a discovering party and non-party for

the production of information to the discovering party, are applicable to Protected Information

provided by a non-party in connection with this Action. Information provided by a non-party in

connection with this Action and designated CONFIDENTIAL pursuant to the terms of this

Protective Order shall be protected by the remedies and relief provided by this Protective Order.

       15.     Return or Destruction of Designated Information: Within sixty (60) days after

final termination of this Action, including any appeals, unless otherwise agreed to in writing by an

attorney of record for the Producing Party, each party shall assemble and return, or destroy and




                                                16
Case 1:18-cv-00390-MN Document 46 Filed 01/22/19 Page 17 of 22 PageID #: 460




certify destruction of, all materials containing information designated CONFIDENTIAL,

including all copies, extracts and summaries thereof, to the party from whom the designated

material was obtained, except that: (i) any documents or copies which contain, constitute or reflect

attorney’s work product or attorney-client privilege communications; (ii) all pleadings, motion

papers, correspondence, expert reports, written discovery responses, deposition transcripts,

deposition, hearing and trial exhibits, and court-filed documents; and (iii) all Outside Counsel’s

electronic files other than the production of documents and things may be retained by counsel,

subject to a continuing obligation to protect all such material pursuant to this order. The fulfillment

of the obligations imposed by this paragraph, whether by return, destruction, or both, shall be

certified in writing by the Receiving Party. All obligations and duties arising under this Protective

Order shall survive the termination of this Action. The Court retains jurisdiction indefinitely over

the parties, and any persons provided access to CONFIDENTIAL information under the terms of

this Protective Order, with respect to any dispute over the improper use of such CONFIDENTIAL

information.

       16.     Return or Destruction of HIPAA Information: Notwithstanding the foregoing,

a Receiving Party may not retain an archival copy of any documents for which the Producing Party

has notified the Receiving Party that such documents contain information protected by the Health

Insurance Portability and Accountability Act (“HIPAA”). Accordingly, within thirty (30) days

after final termination of this Action, including any appeals, a Producing Party shall identify all

exhibits containing information protected by HIPAA that are contained within deposition

transcripts, deposition exhibits, Court transcripts, Court exhibits and other submissions to the

Court. Within thirty days of receipt of such identification, the Receiving Party shall either return




                                                  17
Case 1:18-cv-00390-MN Document 46 Filed 01/22/19 Page 18 of 22 PageID #: 461




to outside counsel for the Producing Party or destroy such exhibits and certify in writing to outside

counsel for the Producing Party.

       17.     Waiver or Termination of Order: No part of the restrictions imposed by this

Protective Order may be waived or terminated, except by written stipulation executed by counsel

of record for each Producing Party, or by an Order of the Court for good cause shown. The

restrictions provided for herein shall not terminate upon the conclusion of this Action, but shall

continue until further Order of the Court.

       18.     Modification of Order: This Protective Order may be modified, and any matter

related to it may be resolved, by written stipulation of the parties without further Order of the

Court. The Court retains jurisdiction even after the termination of this Action to enforce this

Protective Order and to make such amendments, modifications, deletions and additions to this

Protective Order as the Court may deem appropriate.

       19.     Prior Production: To the extent that the parties have produced documents prior to

the entry of this Protective Order under Del. LR 26.2, those documents will be treated as having

been produced marked “CONFIDENTIAL” within the scope of this Protective Order, unless

specifically indicated otherwise.




                                                 18
Case 1:18-cv-00390-MN Document 46 Filed 01/22/19 Page 19 of 22 PageID #: 462




Dated: January 22, 2019                Respectfully submitted,

/s/ Brian E. Farnan                    /s/ David A. Bilson
Brian E. Farnan (# 4089)               John C. Phillips, Jr. (#110)
Michael J. Farnan (#5165)              David A. Bilson (#4986)
FARNAN LLP                             PHILLIPS, GOLDMAN, MCLAUGHLIN &
919 N. Market Str., 12th Floor         HALL, P.A.
Wilmington, DE 19801                   1200 North Broom Street
(302) 777-0300                         Wilmington, DE 19806
bfarnan@farnanlaw.com                  (302) 655-4200
mfarnan@farnanlaw.com                  jcp@pgmhlaw.com
                                       dab@pgmhlaw.com
OF COUNSEL:
Raymond N. Nimrod                      OF COUNSEL:
Matthew A. Traupman                    William A. Rakoczy
QUINN EMANUEL                          Paul J. Molino
URQUHART & SULLIVAN, LLP               Anuj K. Wadhwa
51 Madison Avenue, 22nd Floor          Conly S. Wythers
New York, NY 10010                     Xiaomei Cai
(212) 849-7000                         RAKOCZY MOLINO MAZZOCHI SIWIK
Steven C. Cherny                       LLP
Lauren N. Martin                       6 West Hubbard Street, Suite 500
Megan Y. Yung                          Chicago, Illinois 606054
QUINN EMANUEL                          (312) 222-6301
URQUHART & SULLIVAN, LLP
111 Huntington Ave, Suite 520          Attorneys for Defendants Lupin Atlantis
Boston, MA 02199                       Holdings SA and Lupin Pharmaceuticals, Inc.
(617) 712-7100

Attorneys for Plaintiffs




                                     19
Case 1:18-cv-00390-MN Document 46 Filed 01/22/19 Page 20 of 22 PageID #: 463




                                         /s/ Karen E. Keller
                                         John W. Shaw (No. 3362)
                                         Karen E. Keller (No. 4489)
                                         Nathan R. Hoeschen (No. 6232)
                                         SHAW KELLER LLP
                                         I.M. Pei Building
                                         1105 North Market Street, 12th Floor
                                         Wilmington, DE 19801
                                         (302) 298-0700
                                         jshaw@shawkeller.com
                                         kkeller@shawkeller.com
                                         nhoeschen@shawkeller.com

                                         OF COUNSEL:
                                         Scott J. Bornstein
                                         Richard C. Pettus
                                         Michael H. Imbacuan
                                         Julie P. Bookbinder
                                         GREENBERG TRAURIG, LLP
                                         MetLife Building
                                         200 Park Avenue
                                         New York, NY 10166
                                         (212) 801-9200

                                         Jonathan R. Wise
                                         GREENBERG TRAURIG, LLP
                                         2700 Two Commerce Square
                                         2001 Market Street
                                         Philadelphia, PA 19103
                                         (215) 988-7850

                                         Attorneys for Defendant/Counterclaim
                                         Plaintiff Teva Pharmaceuticals USA, Inc.

Dated: January 22, 2019


                    SO ORDERED this _____ day of _____________, 2019.


      _____________________________________________________
                        United States District Judge




                                        20
Case 1:18-cv-00390-MN Document 46 Filed 01/22/19 Page 21 of 22 PageID #: 464




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 VIFOR FRESENIUS MEDICAL CARE                    )
 RENAL PHARMA LTD. and VIFOR                     )
 FRESENIUS MEDICAL CARE RENAL                    )
 PHARMA FRANCE S.A.S.,                           )
                                                 )
                Plaintiffs,                      )
                                                 )
        v.                                       )    C.A. No. 18-390-LPS
                                                 )
 LUPIN ATLANTIS HOLDINGS SA,                     )
 LUPIN PHARMACEUTICALS, INC., and                )
 TEVA PHARMACEUTICALS USA, INC.,                 )
                                                 )
                Defendants.                      )

        AGREEMENT TO BE BOUND BY STIPULATED PROTECTIVE ORDER

       I, _____________________________________, state that:

               a.      My present employer is _______________________________ and my

present work address is __________________________________________________________.

               b.      My present title, occupation, or job description is

_____________________________________________________________________________.

               c.      I have read and understand the provisions of the Stipulated Protective

Order entered in this Action and I will comply with the provisions of that Stipulated Protective

Order. I consent to be subject to the jurisdiction of this Court for enforcement of this Stipulated

Protective Order.

               d.      I will hold in confidence and not disclose to anyone not qualified under

the Stipulated Protective Order any CONFIDENTIAL information, or any summaries, abstracts

or indices of any CONFIDENTIAL information, that is disclosed to me or that I prepare.

               e.      Upon conclusion of the above-captioned Action, including appeal, I will

return all CONFIDENTIAL information – and any summaries, abstracts and indices thereof, and


                                                 21
Case 1:18-cv-00390-MN Document 46 Filed 01/22/19 Page 22 of 22 PageID #: 465




documents or materials that I received or prepared relating thereto – in my possession to outside

counsel for the party for whom I was employed, retained or acted as witness.

         I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.


Dated:




                                                 22
